DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on June 28, 2022 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-12, 14-16, 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TREADAWAY et al. (CN 102770034).
Treadaway teaches an aerosol generating article comprising an aerosol generating substrate (para. 0009) and a mouthpiece disposed downstream of the aerosol-generating substrate (para. 0009). Treadaway teaches the mouthpiece comprises a hollow tubular segment (figure 3) at its downstream end defining a mouth end cavity, wherein the hollow tubular segment comprises a hollow tube of fibrous material (2’ in figure 3, para. 0019), and a polymeric film secured to the inner surface of the hollow tube (7’ in figure 3, para. 0012). Treadaway teaches that the hollow tube and polymeric film may both be cellulose acetate (para. 0031) which reads on the polymeric film comprising at least about 20 percent of the first type of polymer.
Regarding claim 2, Treadaway teaches the tubular segment comprises a binder for binding the fibers of the hollow tube together and for binding the film to the inner surface of the hollow tube (para. 0012).  
Regarding claims 3 and 4, Treadaway teaches the first type of polymer is an acetate ester of cellulose and the binder is an ester of glycerol (para. 0012).  
Regarding claim 5, Treadaway teaches the acetate ester of cellulose is cellulose acetate (para. 0012).  
Regarding claim 6, Treadaway teaches the ester of glycerol is triacetin (para. 0012).  
Regarding claim 7, Treadaway teaches an adhesive for securing the polymeric film to the inner surface of the hollow tube (para. 0029).  
Regarding claim 9, Treadaway shows in figure 3 that the hollow tubular segment has a substantially annular cross section.  
Regarding claim 10, figure 3 shows the polymeric film is secured to the entire inner surface of the hollow tube of fibrous material.  
Regarding claim 11, Treadaway teaches the polymeric film has an indicia on its inner surface (para. 0016).
Regarding claim 12, Treadaway teaches a method of forming a hollow tubular segment for a mouthpiece of an aerosol- generating article, the method comprising: conveying a continuous band of fibrous material; shaping the continuous band into an annular profile; affixing a polymeric film to the inner surface of the shaped continuous band, wherein the fibrous material of the continuous band comprises fibers formed of a first type of polymer and the polymeric film comprises 100 percent of the first type of polymer; and cutting a portion of the continuous band after the polymeric film has been affixed to its inner surface to form a hollow tubular segment for a mouthpiece of an aerosol-generating article (para. 0029).  
Regarding claim 14, Treadaway teaches a mouthpiece for an aerosol-generating article comprising: a hollow tubular segment (see figure 3) at its downstream end defining a mouth end cavity, and wherein the hollow tubular segment comprises a hollow tube of fibrous material (2’ in figure 3), and a polymeric film (7’ in figure 3) secured to the inner surface of the hollow tube. Treadaway teaches that the hollow tube and polymeric film may both be cellulose acetate (para. 0031) which reads on the polymeric film comprising at least about 20 percent of the first type of polymer.
Regarding claim 15, Treadaway teaches the ester of glycerol is triacetin (para. 0012).
Regarding claim 16, Treadaway teaches an adhesive for securing the polymeric film to the inner surface of the hollow tube (para. 0029).
Regarding claim 18, Treadaway shows in figure 3 that the hollow tubular segment has a substantially annular cross section.
Regarding claim 19, figure 3 shows the polymeric film is secured to the entire inner surface of the hollow tube of fibrous material.  
Regarding claim 20, Treadaway teaches the polymeric film has an indicia on its inner surface (para. 0016).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over TREADAWAY et al. (CN 102770034) in view of PARKER et al. (US 2018/0310624).
Treadaway teaches an aerosol generating article comprising an aerosol generating substrate (para. 0009) and a mouthpiece disposed downstream of the aerosol-generating substrate (para. 0009). Treadaway teaches the mouthpiece comprises a hollow tubular segment (figure 3) at its downstream end defining a mouth end cavity, wherein the hollow tubular segment comprises a hollow tube of fibrous material (2’ in figure 3, para. 0019), and a polymeric film secured to the inner surface of the hollow tube (7’ in figure 3, para. 0012). Treadaway teaches that the hollow tube and polymeric film may both be cellulose acetate (para. 0031) which reads on the polymeric film comprising at least about 20 percent of the first type of polymer.
Treadaway is silent to the thickness of the polymeric film.
Parker teaches a cellulose acetate film for an aerosol generating device. Parker teaches that the cellulose acetate film has a thickness of 14 to 150 micrometers (para. 0008) which incorporates the claimed range of from about 14 micrometres to about 90 micrometres.  It would have been obvious to one of ordinary skill in the art to try the thickness suggested by Parker because Treadaway teaches that the polymeric film is cellulose acetate (para. 0031).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over TREADAWAY et al. (CN 102770034) in view of WIECZORCK et al. (US 2003/0027007).
Treadaway teaches an aerosol generating article comprising an aerosol generating substrate (para. 0009) and a mouthpiece disposed downstream of the aerosol-generating substrate (para. 0009). Treadaway teaches the mouthpiece comprises a hollow tubular segment (figure 3) at its downstream end defining a mouth end cavity, wherein the hollow tubular segment comprises a hollow tube of fibrous material (2’ in figure 3, para. 0019), and a polymeric film secured to the inner surface of the hollow tube (7’ in figure 3, para. 0012). Treadaway teaches that the hollow tube and polymeric film may both be cellulose acetate (para. 0031) which reads on the polymeric film comprising at least about 20 percent of the first type of polymer. Treadaway teaches the tubular segment comprises a binder for binding the fibers of the hollow tube together and for binding the film to the inner surface of the hollow tube (para. 0012).
Treadaway is silent to how the binder is applied to the filter. 
Wieczorek teaches a method of making an aerosol forming article. Wieczorek teaches that binders such as triacetin are typically applied to cellulose acetate fibers by spraying (para. 0004). Therefore, it would have been obvious to one of ordinary skill in the art to modify the method of Treadaway to spray the triacetin of Treadway onto the cellulose acetate fiber filter of Treadaway because Wieczorek teaches that this is a common method.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SZEWCZYK whose telephone number is (571)270-5130. The examiner can normally be reached Mon-Fri 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA SZEWCZYK/           Primary Examiner, Art Unit 1741